 

Exhibit 10.1

 

[ex10-1_001.jpg]

 



April 17, 2020

 

BTCS Inc. (the “Company”)

 

Dear Tom,

 

As consideration for leading the Company’s a convertible note financing the
Company is offering you the option to enter into this letter agreement (the
“Agreement”) whereby on acceptance the Company hereby grants you a participation
right (the “Right”) for twelve months following the date hereof. The Right will
entitle you to invest up to thirty five percent (35%) of the amount of any
financing whether consisting of an offering of debt, securities, or some other
form of structured financing, including, without limitation, an equity line of
credit in the Company. For the avoidance of doubt, the Right being provided for
hereunder shall exclude an underwritten public offering, a Strategic Investment,
and any offerings or issuances where only officers and directors of the Company
participate. For purposes of this Right, a “Strategic Investment” shall be
defined as securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, but any
such shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or offering such securities to an
entity whose primary business is investing in securities.

 

If you choose to accept the terms of this Agreement, please indicate your
acceptance by signing below and return a copy to Charles Allen.

 

Sincerely,

 

BTCS INC.         By: /s/ Charles Allen   Name: Charles Allen   Title: Chief
Executive Officer  

 

We Agree to and Accept this Letter Agreement:

 

Cavalry Fund I LP         By: /s/ Thomas Walsh   Name: Thomas Walsh   Title:
Manager  

 

We hereby certify that we are an “accredited investor” as defined Rule 501 under
the Securities Act of 1933, as amended.

 



BTCS Inc.

 